Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 102anticipated as being anticipated by Gregory (2007/0172341).
Consider Claim 6, Gregory discloses a computer-controlled rubbish container comprising: a rubbish container (12) having a top portion and a bottom portion and a receptacle body extending therebetween; a motorized wheel assembly coupled to the bottom portion, the motorized wheel assembly comprising an electric motor (68) and a wheel (66L) coupled to the electric motor; a power bank (40) for providing a power source to the electric motor; and a control circuit (44) coupled to the electric motor, wherein the control circuit is configured to receive a wireless signal (Para 0031) comprising said driving instructions for achieving remote drive capability.
Consider Claim 13, Gregory as modified discloses all the limitations of the claimed invention, and further discloses two or more motorized wheel assemblies (68, 69, 66L, 66R).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (2007/0172341) in view of Tseng (7,921,952).
Consider Claim 7, Gregory discloses all the features of the claimed invention, as described above, and further discloses an actuator (64) coupled to the wheel (66L) wherein the wheel is configured to engage to a ground surface when the actuator is in an extended state, but does not disclose the wheel further configured to disengage from the ground surface when the actuator is in a retracted state.
Tseng discloses the wheel (11) further configured to disengage from the ground surface (Fig. 3) when the actuator (4) is in a retracted state.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gregory by further configuring the wheel to disengage the ground as claimed in order to protect the wheel from damage when the actuator is retracted.
Consider Claim 8, Gregory as modified discloses all the limitations of the claimed invention, and further discloses comprising a plurality of casters coupled to the bottom portion of the rubbish container (Para 0005), the plurality of casters is configured to engage the ground surface when the actuator is in the retracted state, but does not disclose the plurality of casters further configured to disengage from the ground surface when the actuator is in the extended state.
Tseng discloses the plurality of casters (84) configured to disengage from the ground surface when the actuator (4) is in an extended state (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gregory by further configuring the casters disengage the ground as claimed in order to reduce resistance from the casters when the actuator is extended.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (2007/0172341) in view of Tseng (7,921,952) and further in view of Huber (2022/0363526).
Consider Claim 1, Gregory discloses a computer-controlled rubbish container comprising: a rubbish container (12) having a top portion and a bottom portion and a receptacle body extending therebetween; two or more motorized wheel assemblies coupled to the bottom portion, each of the motorized wheel assemblies comprising: an electric motor (68, 69), a wheel (66L, 66R) coupled to the electric motor, and an actuator (64) coupled to the wheel, wherein upon extension of the actuator, the wheel is configured to engage with a ground surface; a plurality of casters coupled to the bottom portion of the rubbish container, wherein the plurality of casters is engaged to the ground surface when the actuator is in a retracted state (Para 0005); a power bank (40) for providing a power source to the electric motor and actuator; and a control circuit (44) coupled to the electric motor; wherein the control circuit is configured to receive a wireless signal (Para 0031) comprising said driving instructions for achieving remote drive capability.
Gregory does not disclose wherein upon retraction of the actuator the wheel is configured to disengage from the ground surface and the plurality of casters is disengaged from the ground surface when the actuator is in an extended state or a wheel assembly shield coupled to the bottom portion and configured to surround at least a portion of the motorized wheel assembly.
Tseng discloses upon retraction of the actuator (4) the wheel (11) is configured to disengage from the ground surface (Fig. 3) and the plurality of casters (84) is disengaged from the ground surface when the actuator (4) is in an extended state (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gregory by further configuring the wheel and casters to engage and disengage the ground as claimed in order to reduce resistance from the casters when the actuator is extended and protect the wheel from damage when the actuator is retracted.
Huber discloses a wheel assembly shield (13, 14) coupled to the bottom portion and configured to surround at least a portion of the motorized wheel assembly (18, 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gregory by further comprising a shield as claimed in order to avoid striking adjacent objects with the wheels.
Consider Claim 3, Gregory as modified discloses all the limitations of the claimed invention, and further discloses the wheel assembly shield (Huber, 13, 14) further comprising a slanted (curved) wall.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (2007/0172341) in view of Huber (2022/0363526).
Consider Claim 10, Gregory as modified discloses all the limitations of the claimed invention, but does not disclose a wheel assembly shield coupled to the bottom portion of the rubbish container and configured to surround at least a portion of the motorized wheel assembly.
Huber discloses a wheel assembly shield (13, 14) coupled to the bottom portion and configured to surround at least a portion of the motorized wheel assembly (18, 20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gregory by further comprising a shield as claimed in order to avoid striking adjacent objects with the wheels.
Consider Claim 11 , Gregory as modified discloses all the limitations of the claimed invention, and further discloses wherein the wheel assembly shield (Huber 13. 14) further comprises a slanted (curved) wall.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (2007/0172341) in view Ishii (8,544,570).
Consider Claim 14, Gregory as modified discloses all the limitations of the claimed invention, and further discloses a charger but does not specifically disclose further comprising one or more solar panels coupled to the rubbish container.
Ishii discloses that it is known to use a solar cell to charge a battery-operated device (C17, L35-45).
It would have been obvious to one of ordinary skill in the art to provide a solar panel on the device in place of the charger disclosed by Gregory in order to reduce the carbon foot print of the device.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (2007/0172341) in view of Tseng (7,921,952) and further in view of Huber (2022/0363526) and further in view of Ishii (8,544,570).
Consider Claim 5, Gregory as modified discloses all the limitations of the claimed invention, and further discloses a charger 42 but does not specifically disclose comprising one or more solar panels coupled to the rubbish container.
Ishii discloses that it is known to use a solar cell to charge a battery-operated device (C17, L35-45).
It would have been obvious to one of ordinary skill in the art to provide a solar panel on the device in place of the charger disclosed by Gregory in order to reduce the carbon foot print of the device.
Allowable Subject Matter
Claims 15-17 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a motorized wheel assembly comprising: an electric motor, a wheel coupled to the electric motor, a linear actuator coupled to the wheel, the electric motor, or both, the linear actuator configured to extend and retract and wherein the wheel is configured to comprise a plurality of positions upon movement of the actuator, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a bumper coupled to the wheel and configured to inhibit over-retraction of the linear actuator; wherein the motorized wheel assembly is configured to couple to a bottom portion of a rubbish container.
Claims 16-17 depend from Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2, 4, 9 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of the intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with:

 a motor bracket hingedly coupled to the bottom portion and further coupled to the electric motor, and a wheel bracket hingedly coupled to the bottom portion and further coupled to the wheel as required by Claim 2.
a bumper coupled to a wheel bracket, wherein the bumper is configured to engage with the bottom portion and thereby inhibit over-retraction of the actuator as required by Claim 4.
a motor bracket hingedly coupled to the bottom portion and further coupled to the electric motor, and a wheel bracket hingedly coupled to the bottom portion and further coupled to the wheel as required by Claim 9.
a bumper coupled to a wheel bracket, wherein the bumper is configured to engage with the bottom portion and thereby inhibit over-retraction of the actuator as required by Claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618